Citation Nr: 1213143	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-46 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1954 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Chicago, Illinois, respectively.  [Due to the location of the Veteran's residence, jurisdiction of the appeal remains the RO in Chicago, Illinois.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has been granted for bronchial asthma (60%).  

2.  The Veteran's service-connected disability alone does not preclude his substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in September 2008 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and also secured an examination in furtherance of his claim.  The Board observes that the Veteran reported receiving compensation from the Social Security Administration (SSA) at a September 2008 VA examination.  However, the Veteran did not report disability benefits, but rather indicated receiving income due to age and/or retirement.  While the RO did not obtain the associated records, additional development to do so in this case is unnecessary as those documents are not relevant to the claim currently being adjudicated.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a Veteran's Social Security Administration (SSA) records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identify testimony, documents, and/or medical reports relating to the Veteran's claim).  Thus, no useful purpose would be gained in further delaying a decision in this case by requesting SSA records in this instance.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in September 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2008 VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the representative's November 2011 argument that the Veteran should be afforded a new VA examination since the last examination was in 2008.  However, the Board notes that the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the United States Court of Appeals for Veterans Claims (Court) noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183 . 

In this case, the Board observes that a pulmonary function test was performed in October 2008, one month after the examination, which the Veteran reports shows a worsening of his breathing.  See December 2008 notice of disagreement (NOD).  However, the Veteran has not suggested that his bronchial asthma is more disabling than the currently assigned 60 percent rating.  Rather, he simply asserts that his breathing "has become progressively worse."  Id.  Moreover, review of the pulmonary function tests completed at the September 2008 VA examination and in the subsequent month both reflect moderate flow limitation with improvement after bronchodilators.  Furthermore, the most recent correspondence from the representative dated in February 2012 does not allege any worsening of the Veteran's bronchial asthma.  Specifically, lay or medical evidence since the September 2008 examination showing a worsening of the Veteran's bronchial asthma to the extent that it affects his employability has not been submitted.  In addition, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board concludes that a remand is not necessary for a new VA examination.   

II.  Analysis

The Veteran contends that he is unemployable due to his service-connected bronchial asthma.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted only for bronchial asthma, evaluated as 60 percent disabling.  As such, the Veteran does meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  

Consequently, the Board must now determine whether this service-connected disability precludes the Veteran from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to nonservice-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding the Veteran's employment background, in his application for TDIU, he reported that he last worked in assembly in 1996.  He indicated that he left his last employment because of his disability and that he had not tried to obtain employment since then.  He reported missing only 16 days of work for illness between 1971 and 1996.  Regarding his educational background, in his application for TDIU, he reported having completed two years of college and having no additional education or training.  The Veteran contends that he is unemployable as a result of his service-connected disability.  Specifically, he contends that all of his employment throughout his life was doing physical labor in dusty and dirty environments, and that his asthma renders him unable to work in those positions and thus renders him unemployable.  See December 2008 NOD; December 2009 substantive appeal.

In connection with his claim for service connection for bronchial asthma, the Veteran was afforded a VA examination in September 2007.  He reported having a cough that had gradually worsened over the years.  He was not bothered too much with dyspnea on exertion, but if he did some weight lifting, which he did on a regular basis, he noticed some shortness of breath.  He also had increased symptoms of shortness of breath when the pollen count was high.  He had an increase in symptomatology when the humidity was high during cold weather or with some strong odors.  The frequency of his attacks was variable, although they were not disabling and he basically just took medication for the attack.  He was able to continue on with his activities.  Some days he had no problems and other days, he had one of two problems with asthma.  

The Veteran was afforded a VA examination in September 2008.  He reported working as an assemblyman and having two years of college education.  The Veteran's work history was that he was laid off/retired from closing of an assembly plant in 1993.  After that, he did temporary work as a maintenance man, production person and inspection person for a couple of years on and off.  He did not get any work because of his age according to him.  After that, he worked as an assemblyman for two years and then his wife got sick and he had to take care of her.  So, he finally retired and started drawing Social Security as well as a pension from General Motors.  Since that time, he had not actively looked for any job/work.  He reported spending all of his time taking care of his wife.  

The Veteran had no significant breathing problems during everyday work.  He only used medication more when he was doing any kind of strenuous work and when he felt short of breath and then he used an inhaler, which relieved his breathing problems.  He had occasional nonproductive cough.  The extent of dyspnea on exertion depended on what he was doing.  If he did any kind of strenuous activity, he got slight shortness of breath after which he used inhalers.  His doctor suggested to him to use the inhaler before he did any kind of strenuous activity.  Also, most of the time his shortness of breath depended on the weather activity.  

There were no significant asthmatic attacks.  Mainly, his functional status was that he could walk, take care of household chores, and do normal activities without any difficulties.  There were no periods of incapacitation that required him to take complete bed rest.  The examiner did not think that the service-connected bronchial asthma interfered or prevented the Veteran from performing activities consistent with his work experience and his education or training.  He had not actively sought any gainful employment after he retired approximately eight or nine years earlier.

VA treatment records dated through November 2009 fail to show treatment for bronchial asthma.  They also do not contain medical opinions indicating whether his service-connected disability renders him unemployable.

Based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's only service-connected disability-bronchial asthma-alone prevents him from working.  The Board acknowledges that the Veteran last worked in 1996.  However, the Veteran reported to the September 2008 VA examiner that he stopped working to take care of his sick wife as opposed to his bronchial asthma preventing him from being able to work.  In this case, the evidence does not show that the Veteran is unemployable, let alone due to his service-connected disability.  As discussed by the September 2008 examiner, the Veteran had not actively sought any gainful employment after he retired.  

The only medical opinion of record, that of the September 2008 examiner, shows that the Veteran's only service-connected disability of bronchial asthma does not interfere or prevent him from performing activities consistent with his work experience and his education or training.  That opinion is uncontradicted.  The opinion is also consistent with the Veteran's reported symptomatology at that examination and at the September 2007 examination.  In September 2007, the Veteran reported that the frequency of his attacks was variable, although they were not disabling, and that he basically just took medication for the attack.  Furthermore, he indicated that he was able to continue on with his activities.  Additionally, there were some days that he had no problems and other days that he had only one of two problems with asthma.  At the September 2008 examination, the Veteran reported no significant asthmatic attacks.  Also, he reported that his functional status was that he could walk, take care of household chores, and do normal activities without any difficulties.  In sum, the Veteran's reported symptomatology associated with his service-connected bronchial asthma fails to show that he is prevented from finding and maintaining employment.  The evidence has failed to show that he is incapable of performing the physical and mental acts required by employment due to his bronchial asthma.  

Additionally, the Veteran reported to the September 2008 examiner that he had problems with temporary employment in the past due to his age.  As already noted above, an inability to work due to age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  The Board acknowledges the representative's February 2012 argument that the Veteran's age affects the severity of his asthmatic episodes.  However, the Board reiterates that the evidence of record fails to show that the Veteran's bronchial asthma renders him unemployable, regardless of the affect his age has on his asthmatic episodes.  

The Board also acknowledges the Veteran's contention that he is unable to work in dusty and dirty physical labor environments due to his bronchial asthma.  However, the September 2008 examiner, even when taking into account the Veteran's work history doing assembly work, still opined that the Veteran's bronchial asthma did not interfere or prevent him from performing activities consistent with his work experience and his education or training.  

In this case, the evidence fails to show that the Veteran's service-connected disability of bronchial asthma prevents him from securing and maintaining employment.  The Veteran has not submitted any evidence to indicate that his service-connected disability alone render him incapable of performing the mental and physical acts required by employment.  Evidence of record does not show that, in light of the Veteran's employment and educational background, the Veteran is precluded from employment solely as the result of his service-connected bronchial asthma.  

Although the Veteran's service-connected disability may cause interference to some extent with his employability, such interference is contemplated in the schedular rating currently assigned to that disorder, and the evidence of record does not demonstrate that his service-connected alone disability results in unemployability.  The VA examination and treatment records do not reflect that his service-connected disability results in his inability to work.  

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


